DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche (PGPub 2016/0097023) in view of Robillard (PGPub 2013/0045300) and Mancosky (PGPub 2016/0289619).
Re Claim 14, Peniche discloses a method of producing bottles of a distilled spirit that employ in-bottle finishing, comprising: placing a distilled spirit in bottles (para. 15-16); placing a wood piece in each of the bottles (para. 15-16); and sealing the bottles, wherein the bottles include the distilled spirit and the wood piece (para. 15-16, 18; note in para. 16: “The portion of the new wood or used whiskey barrel may be located in the bottle during bottling”).  	Peniche does not disclose each of the wood pieces have been rested in a non-alcoholic liquid. However, Robillard teaches wood pieces are rested in a flavor enhancer before being added to a bottle with a spirit for aging (para. 55). Further, Mancosky teaches non-alcoholic liquid flavor enhancers for spirits such as coffee or chocolate (para. 28). It would be obvious to one of ordinary skill in the art to rest the wood pieces in non-alcoholic liquid, as taught by Robillard and Mancosky, for the purpose of adding a distinct and desirable flavor to the spirit in order to create a desired flavor profile using known techniques.
Re Claim 15, Peniche discloses resting the bottle after the sealing for a designated amount of time that corresponds to exhaustion of the wood piece within the bottle of the distilled spirit (para. 16; inherently after sealing the bottle and as the bottle sits exhaustion of the wood piece will occur). 
Re Claim 17, Peniche discloses the placing the distilled spirit, the placing the wood piece and the sealing the bottles are performed by a manufacturer for commercial distribution of the in-bottle finishing bottles (para. 15-18; para. 15 discusses bottling spirits for distribution and sale to customers which inherently includes sealing; para. 16 discusses placing wood into bottles during bottling).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche in view of Robillard and Mancosky, as applied to claim 15, in further view of Karasch (US 7,357,069).
Re Claim 16, Peniche discloses the distilled spirit is whiskey or bourbon (para. 16, 23) but is silent to the wood piece is a wood spire. However, Karasch teaches a wood piece 105 is a wood spire shape (Fig. 1; Col. 4, line 65 – Col. 5, line 30). It would be obvious to one of ordinary skill in the art to utilize a wood spire, as taught by Karasch, for the purpose of utilizing a simple to manufacture shape (col. 5, lines 10-15) as well as a shape with optimized surface area for faster penetration and treatment of a spirit (col. 6, lines 1-5).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniche in view of Robillard and Mancosky, as applied to claim 14, in further view of Miller (US 2,025,470).
Re Claim 18, Peniche does not specifically disclose labeling the bottles with a label that identifies a flavor profile. However, Miller teaches placing a label on the bottle, wherein the label corresponds to volume, proof, producer and other information deemed desirable to convey to purchaser of the alcoholic beverage (page 1, lines 30-50). It would be apparent to incorporate flavor profile such that the consumer is made aware of what the product contains. Therefore, it would be obvious to one of ordinary skill in the art to utilize a label with such information, as taught by Miller, for the purpose of providing pertinent information to the consumer and since it is common in the art to use labels on spirits as to the flavor profile.
Re Claim 19, Peniche discloses the flavor profile is based on a combination of at least two of a type of wood, a toast level, a char level, and the non-alcoholic liquid (para. 22-27). 
Re Claim 20, Peniche/Robillard/Mancosky discloses the non-alcoholic liquid is coffee (as discussed above for claim 14).
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 that the applied Peniche-Robillard combination fails to teach or suggest “placing a wood piece in each of the bottles, wherein each of the wood pieces have been rested in a non-alcoholic liquid” as recited in Claim 1 and that the combination of Mancosky with Penishe-Robillard is improper. For example, as noted above Mancosky relates to rapid aging of a spirit using cavitation before bottling. As such, one skilled in the art would not be motivated to combine Mancosky with the asserted process of Peniche or Robillard. Applicant further argues that improper hindsight was used in the rejection.
 	-In response to applicant's arguments against the references individually (i.e. mainly focused on the method of Mancosky), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that Peniche discloses that wood chips can be placed in alcoholic beverages such as wine and then inserted into bottles for aging. Then Robillard is relied on to teach that wood chips could be placed into a flavor enhancer but does not specifically mention a flavor enhancer that is a non-alcoholic liquid. Thus, Mancosky was relied on to teach non-alcoholic liquids which are known in the aging field for adding desired flavors to spirits. Thus together these teachings arrive at the invention where it would be obvious to one of ordinary skill in the art to utilize the non-alcoholic liquid of Mancosky in adding a desired flavor to a wood chip and then use it to age a spirit in a bottle.
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726